FILED
                             NOT FOR PUBLICATION                              DEC 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VEASNA KANG, AKA Veasna Sandy                   No. 11-71166
Kang,
                                                Agency No. A025-264-764
              Petitioner,

  v.                                            MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 12, 2014**
                               San Francisco, California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.

       Veasna Kang petitions for review of an order of the Board of Immigration

Appeals dismissing her appeal from an immigration judge’s decision denying her




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen proceedings and refusing to reopen proceedings sua sponte. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition.

      1. Kang has failed to exhaust her administrative remedies regarding any

argument for equitable tolling of her time-barred motion to reopen, and we therefore

lack jurisdiction to address this argument. Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004).

      2. The decision whether to reopen proceedings sua sponte is committed to

agency discretion and not reviewable by this court. Mejia-Hernandez v. Holder, 633

F.3d 818, 823-24 (9th Cir. 2011).

      DISMISSED.




                                         2